Citation Nr: 1822488	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1987, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In October 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In February 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

In an August 2017 rating decision, the RO granted service connection for tinnitus and service connection for a back condition.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The issue of entitlement to service connection for a bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's diabetes mellitus was not incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that only a portion of the Veteran's service treatment records are on file, and the remaining portion cannot be located.  In June 2017, a formal finding of unavailability was issued.  When a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367.  In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes and sensorineural hearing loss, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (as an organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Bilateral Hearing Loss

The Veteran maintains that he suffers from bilateral hearing loss, which is the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss during his active service as a result of his in-service exposure to traumatic noise as a helicopter crew member, and that his auditory pathology has continued to worsen since his discharge.  See October 2016 Hearing Transcript.  He also reported that no hearing protection was provided to him during the first few years of his service and that he first noticed symptoms of hearing loss at that time.  See id.  

In this regard, the Veteran is competent to report experiencing an in-service injury and resultant diminished hearing.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.

The Veteran has been diagnosed with bilateral hearing loss.  See May 2010 Kreutzmann Medical Clinic Letter (stating the Veteran has "significant hearing loss" due to noise exposure).  Accordingly, the Veteran has a current disability.  38 C.F.R. § 3.303. 

The Veteran was afforded a VA examination in May 2017 to address the etiology of his bilateral hearing loss.  The May 2017 examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of an event in military service.  See May 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The examiner rationalized that there were no complaints of hearing loss in service, and the Veteran's hearing was within normal limits at his separation exam.  Id.  Additionally, the examiner noted that the mild drop in right ear hearing acuity in the Veteran's 1987 service treatment records was not considered indicative of noise induced hearing loss, but rather was a test variance since his hearing acuity returned to its previous level at the next audiogram.  Id.

The Board finds the May 2017 VA opinion to be inadequate, as the examiner primarily relied on the absence of hearing loss on the Veteran's service treatment records and separation examination in reaching their conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of auditory symptoms, including specifically decreased hearing acuity and tinnitus, since his active service.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology since his active service, as symptoms such as decreased hearing acuity and tinnitus are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current bilateral hearing loss with his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In sum, the Veteran has competently and credibly described suffering in-service acoustic traumas and reported a continuity of symptomatology of bilateral auditory pathology in the form of hearing loss during and since his active service.  See Charles, 16 Vet. App. 370; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006); see also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Also of record is a May 2010 medical record from R. J. Kreutzmann, M.D. diagnosing the Veteran as having bilateral hearing loss due to noise exposure.  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.

Diabetes Mellitus

The Veteran contends that his diabetes is related to service.  For the following reasons and bases, the Board finds that entitlement to service connection for diabetes is not warranted.

At his hearing before the Board in October 2016, the Veteran stated that he was first diagnosed as having diabetes mellitus in 2003.  He also testified that he first noticed symptoms of diabetes in 2003.  See October 2016 Hearing Transcript.

The Veteran's service treatment records do not contain any complaints or findings of diabetes mellitus and abnormal blood sugar testing.  

Post-service medical records from Fort Rucker show finding of high blood glucose on laboratory testing on September 17, 2001 (116), September 24, 2002 (135), September 24, 2002 (106), October 7, 2003 (113), and November 4, 2003 (120).  Prior to that time, the Veteran's blood glucose readings were normal, to include in 1998, 1999, and 2000.  See Lab testing conducted September 27, 2000, October 6, 1999, and October 13, 1998.  A History Summary of his Physical on File dated from 1985 to 2005 showed a notation of impaired glucose tolerance (glucose tolerance, pre-diabetes) on December 11, 2003.  

Private treatment records from Gary Allen, M.D. show that the Veteran had elevated glucose levels as early as August 20, 2003.  On November 11, 2003, Dr. Allen noted that the Veteran had been able to control his blood sugar with his diet, although he diagnosed diabetes mellitus.  

In a November 2003 letter, Dr. Allen stated that the Veteran's fasting blood sugar readings on November 12, 2003 were 115 and 116, which was far below the standards of the American Diabetic Association for determining diabetes as a diagnosis.

The Veteran underwent a July 2017 VA examination to address the etiology of his diabetes.  He reported that in approximately 1982, he had ongoing flight physicals and was noted to have elevated blood glucose readings.  He stated that he was placed on Metformin in 1987.  Following a physical examination, the examiner confirmed the Veteran's diabetes diagnosis.  See July 2017 Diabetes Mellitus Disability Benefits Questionnaire (DBQ).  The examiner reviewed the Veteran's service treatment records, include results of laboratory testing.  The examiner acknowledged the post-service notation of glucose intolerance on December 11, 2003.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by the Veteran's military service.  Id.  The examiner stated that based upon the Veteran's medical records, it was his opinion that his diabetes mellitus had its onset after his military and reserve service.  Id.  

The Board finds that the Veteran's statement about having elevated blood glucose readings in 1982 and being placed on Metformin in 1987 to lack credibility.  This statement is in contradiction with his testimony in 2016 and his contemporaneous treatment records which record normal blood glucose readings until the abnormal finding in September 2001.  The Board finds the actual, documented blood glucose readings to be the most probative evidence on this point.  

With respect to the date of clinical onset of diabetes mellitus, this determination is medically complex, since it cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported claim of the onset of diabetes during service or of a relationship between his active duty service and diabetes mellitus, type II, is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  

In sum, the Veteran was not shown to have diabetes mellitus during service or for many years following his separation from service, and there is no competent medical evidence of record showing that his diabetes mellitus had its clinical onset during service or that it is related to any incident of service.  To the contrary, the July 2017 VA examiner reviewed the Veteran's medical records and concluded that his diabetes had its onset after his separation from service.

As such, the preponderance of the evidence weighs against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
Following the Board's February 2017 remand, the Veteran underwent a May 2017 VA examination to address the etiology of his bilateral knee condition.  The Board finds that the May 2017 opinion is inadequate, as it merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the May 2017 examiner did not take into account the Veteran's competent and credible statements regarding the lack of medical documentation.  See October 2016 Hearing Transcript (testifying to his concern that if he complained about his knee and back issues, his flying career would be over).

Therefore, on remand, the Veteran should be afforded a new VA examination, which addresses the competent and credible statements of the Veteran regarding his knee symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination to determine the nature and etiology of his bilateral knee condition(s).  The entire claims file, to include a copy of this REMAND must be made available to the examiner in conjunction with the opinion.  The examiner must confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that any current condition affecting the Veteran's knees had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA) or is related to any incident of service, to include running in combat boots, climbing up and down aircraft, and performing field maneuvers.  

In providing this opinion, the examiner should consider and address the Veteran's testimony of knee pain since before his separation from active duty, the Veteran's MOS as crewmember and pilot, and his competent and credible statements regarding why he did not seek medical attention for his symptomatology during service.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

2.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


